DETAILED ACTION
	Claims 1-20 are present for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In specification, lines 1 and 2, where it says “Application No. 16/283,989, entitled" should be -- Application No. 16/283,989, now patent No. 10,838,631, entitled--.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,838,631 in view of McLellan et al. (US 2009/0187771).
Claim 1 of the present application corresponds to claim 1 of the ‘631 patent, where “A computer program product…” corresponds to claim 1, lines 1-3 of the ‘631 patent; “a computer readable storage medium…” corresponds to claim 1, lines 4-6 of the ‘631 patent; “determining whether a storage key alteration event has occurred…” corresponds to claim 1, line 7-17 of the ‘631 patent; and “providing notification of the storage key alteration event…” corresponds to claim 1, lines 18-20 of the ‘631 patent.
The ‘631 patent does not teach wherein the storage key alteration event has not occurred based on the checking indicating that the one or more selected fields of the storage key have not been updated even if one or more other fields of the storage key have been updated.
However, McLellan t al. teaches a key update process for a number of memory location (see paragraph 28-30); and a determination is made in step 206 as to whether or not all of the memory locations subject to the key update process have been processed in steps 200 through 204. If all of the memory locations have not been processed, steps 200 through 204 are repeated for one or more additional locations. Otherwise, the process moves to step 208, where the value of the first 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by the ‘631 patent to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).

Claim 2 of the present application corresponds to claim 2 of the ‘631 patent, where “wherein the providing notification includes providing…” corresponds to claim 2 of the ‘631 patent.

Claim 3 of the present application corresponds to claim 1 of the ‘631 patent, where “wherein the checking comprises checking whether the one or more selected fields…” corresponds to claim 1, lines 9-17 of the ‘631 patent.

Claim 4 of the present application corresponds to claim 3 of the ‘631 patent, where “wherein the determining whether the storage key event has occurred further comprises determining whether the block of memory…” corresponds to claim 3 of the ‘631 patent.

Claim 5 of the present application corresponds to claim 1 and 3 of the ‘631 patent, where “wherein the checking comprises checking whether the one or more selected fields…” corresponds to claim 1, lines 9-17 and claim 3 of the ‘631 patent.

Claim 6 of the present application corresponds to claim 4 of the ‘145 patent, where “wherein the designated storage area is defined by a starting address…” corresponds to claim 4 of the ‘631 patent.

Claim 7 of the present application corresponds to claim 5 of the ‘631 patent, where “wherein the first location is a selected control register… corresponds to claim 5 of the ‘631 patent.

Claim 8 of the present application corresponds to claim 6 of the ‘631 patent, where “wherein the ending address wraps around to the starting address…” corresponds to claim 6 of the ‘631 patent.

Claim 9 of the present application corresponds to claim 7 of the ‘631 patent, where “wherein determining whether the block of memory is within the designated storage area…” corresponds to claim 7 of the ‘631 patent.

Claim 10 of the present application corresponds to claim 8 of the ‘631 patent, where “wherein the one or more selected fields include an access-control…” corresponds to claim 8 of the ‘631 patent.

Claim 11 of the present application corresponds to claim 9 of the ‘631 patent, where “wherein the one or more selected fields include a fetch-protection…” corresponds to claim 9 of the ‘631 patent.

Claim 12 of the present application corresponds to claim 10 of the ‘631 patent, where “A computer system for facilitating…” corresponds to claim 10, lines 1-2 of the ‘631 patent; “a memory…” corresponds to claim 10, line 3 of the ‘631 patent; “ a processor coupled to the memory, …” corresponds to claim 10, line 4-5 of the ‘631 patent; “determining whether a storage key alteration event has occurred…” corresponds to claim 10, line 6-16 of the ‘631 patent; and “providing notification of the storage key alteration event…” corresponds to claim 10, lines 17-19 of the ‘631 patent.
The ‘631 patent does not teach wherein the storage key alteration event has not occurred based on the checking indicating that the one or more selected fields of the storage key have not been updated even if one or more other fields of the storage key have been updated.
However, McLellan t al. teaches a key update process for a number of memory location (see paragraph 28-30); and a determination is made in step 206 as to whether or not all of the memory locations subject to the key update process have been processed in steps 200 through 204. If all of the memory locations have not been processed, steps 200 through 204 are repeated for one or more additional locations. Otherwise, the process moves to step 208, where the value of the first key is updated to the value of the second key (i.e., a storage key alteration/update event/process has not occurred because not all the specified memory locations has been processed, even though some location were processed) (see paragraph 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by the ‘631 patent to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).

Claim 13 of the present application corresponds to claim 10 of the ‘631 patent, where “wherein the checking comprises checking whether the one or more selected fields…” corresponds to claim 10, lines 8-16 of the ‘631 patent.

Claim 14 of the present application corresponds to claim 11 of the ‘631 patent, where “wherein the determining whether the storage key event has occurred further comprises determining whether the block of memory…” corresponds to claim 11 of the ‘631 patent.

Claim 15 of the present application corresponds to claim 13 of the ‘631 patent, where “wherein the one or more selected fields include an access-control…” corresponds to claim 13 of the ‘631 patent.

Claim 16 of the present application corresponds to claim 14 of the ‘631 patent, where “wherein the one or more selected fields include a fetch-protection…” corresponds to claim 14 of the ‘631 patent.

Claim 17 of the present application corresponds to claim 16 of the ‘631 patent, where “A computer-implemented method for facilitating…” corresponds to claim 16, lines 1-3 of the ‘631 patent; “determining whether a storage key alteration event has occurred…” corresponds to claim 16, line 4-14 of the ‘631 patent; and “providing notification of the storage key alteration event…” corresponds to claim 16, lines 15-17 of the ‘631 patent.

However, McLellan t al. teaches a key update process for a number of memory location (see paragraph 28-30); and a determination is made in step 206 as to whether or not all of the memory locations subject to the key update process have been processed in steps 200 through 204. If all of the memory locations have not been processed, steps 200 through 204 are repeated for one or more additional locations. Otherwise, the process moves to step 208, where the value of the first key is updated to the value of the second key (i.e., a storage key alteration/update event/process has not occurred because not all the specified memory locations has been processed, even though some location were processed) (see paragraph 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught the ‘631 patent to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).

Claim 18 of the present application corresponds to claim 16 of the ‘631 patent, where “wherein the checking comprises checking whether the one or more selected fields…” corresponds to claim 16, lines 6-14 of the ‘631 patent.

Claim 19 of the present application corresponds to claim 17 of the ‘631 patent, where “wherein the determining whether the storage key event has occurred further comprises determining whether the block of memory…” corresponds to claim 17 of the ‘631 patent.

Claim 20 of the present application corresponds to claim 18 of the ‘631 patent, where “wherein the providing notification includes providing…” corresponds to claim 18 of the ‘631 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnakkonda Vidyapoornachary et al. (US 2017/0060782) in view of McLellan et al. (US 2009/0187771).
With respect claim 1, Chinnakkonda Vidyapoornachary et al. teaches a computer readable storage medium readable by a processing circuit and storing instructions for performing a method (see paragraph 27-28 and paragraph 37) comprising: 
determining whether a storage key alteration event has occurred within a processor of the computing environment, the determining comprising checking whether one or more selected fields of a storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory), the storage key being associated with a block of memory and controlling access to the block of memory (see paragraph 19; access to memory is controlled by the security key), wherein the storage key alteration event has occurred based on the checking indicating that the one or more 
providing notification of the storage key alteration event, based on determining the storage key alteration event has occurred (see paragraph 25 and 37; an alert/notification is sent indicating that an old key was used to unlock memory (i.e., indication that an update/alteration to the key has taken place, but an old key was used to unlock memory)).
Chinnakkonda Vidyapoornachary et al. does not explicitly teach wherein the storage key alteration event has not occurred based on the checking indicating that the one or more selected fields of the storage key have not been updated even if one or more other fields of the storage key have been updated.
However, McLellan t al. teaches a key update process for a number of memory location (see paragraph 28-30); and a determination is made in step 206 as to whether or not all of the memory locations subject to the key update process have been processed in steps 200 through 204. If all of the memory locations have not been processed, steps 200 through 204 are repeated for one or more additional locations. Otherwise, the process moves to step 208, where the value of the first key is updated to the value of the second key (i.e., a storage key alteration/update event/process has not occurred because not all the specified memory locations has been processed, even though some location were processed) (see paragraph 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).
claim 12, Chinnakkonda Vidyapoornachary et al. teaches a memory (see Fig. 2, and paragraph 33; memory device 210); and 
a processor coupled to the memory, wherein the computer system is configured to perform a method  (see Fig. 2, and paragraph 33; controller 230) comprising: 
determining whether a storage key alteration event has occurred within a processor of the computing environment, the determining comprising checking whether one or more selected fields of a storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory), the storage key being associated with a block of memory and controlling access to the block of memory (see paragraph 19; access to memory is controlled by the security key), wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory); and 
providing notification of the storage key alteration event, based on determining the storage key alteration event has occurred (see paragraph 25 and 37; an alert/notification is sent indicating that an old key was used to unlock memory (i.e., indication that an update/alteration to the key has taken place, but an old key was used to unlock memory)).
Chinnakkonda Vidyapoornachary et al. does not explicitly teach wherein the storage key alteration event has not occurred based on the checking indicating that the one or more selected fields of the storage key have not been updated even if one or more other fields of the storage key have been updated.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Chinnakkonda Vidyapoornachary et al. to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).

With respect claim 17, Chinnakkonda Vidyapoornachary et al. teaches determining whether a storage key alteration event has occurred within a processor of the computing environment, the determining comprising checking whether one or more selected fields of a storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory), the storage key being associated with a block of memory and controlling access to the block of memory (see paragraph 19; access to memory is controlled by the security key), wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory); and 

Chinnakkonda Vidyapoornachary et al. does not explicitly teach wherein the storage key alteration event has not occurred based on the checking indicating that the one or more selected fields of the storage key have not been updated even if one or more other fields of the storage key have been updated.
However, McLellan t al. teaches a key update process for a number of memory location (see paragraph 28-30); and a determination is made in step 206 as to whether or not all of the memory locations subject to the key update process have been processed in steps 200 through 204. If all of the memory locations have not been processed, steps 200 through 204 are repeated for one or more additional locations. Otherwise, the process moves to step 208, where the value of the first key is updated to the value of the second key (i.e., a storage key alteration/update event/process has not occurred because not all the specified memory locations has been processed, even though some location were processed) (see paragraph 31).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chinnakkonda Vidyapoornachary et al. to include the above mentioned to provide secure data storage in a processing system memory (see McLellan, paragraph 1).

Claims 2, 4, 9-11, 14-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnakkonda Vidyapoornachary et al. (US 2017/0060782) and McLellan et al.  as applied to claims 1, 12 and 17 above, and further in view of Gainey, Jr. et al. (US 9,442,824).
With respect claim 2, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the providing notification includes providing notification of the storage key alteration event via an interrupt, based on determining the storage key alteration event has occurred.
However, Gainey, Jr. et al. teaches a program-event-recording (PER) event, wherein PER permits a more privileged or control program to be alerted to a variety of events in a lower-privileged or user program, such as: a successful branching event; a storage-alteration event. Notification of a PER event may be in the form of a PER interruption condition that in turn triggers a PER or program interruption. (see column 2, lines 51-67).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 4, Chinnakkonda Vidyapoornachary et al.  teaches wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory). 
Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the determining whether the storage key alteration event has occurred further comprises determining 
However, Gainey, Jr. et al. teaches teach wherein the determining whether the storage key alteration event has occurred further comprises determining whether the block of memory is within a designated storage area (see column 26, lines 10-19 and 31-42; storage-alteration-space control (S-bit) specifies, when one, that storage alteration events occur as a result of references to the designated storage area only within designated address spaces. An address space is designated as one for which storage-alteration events occur by means of the storage-alteration-event bit in the address-space-control element that is used to translate references to the address space.), wherein the storage key alteration event has occurred based on the block of memory is within the designated storage area (see column 26, lines 10-19 and 31-42; storage-alteration-space control (S-bit) specifies, when one, that storage alteration events occur as a result of references to the designated storage area only within designated address spaces.).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 9, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the determining whether the block of memory is within the designated storage area 
However, Gainey, Jr. et al. teaches wherein the determining whether the block of memory is within the designated storage area includes determining whether one or more units of memory of the block of memory lie within the designated storage area (see column 26, lines 10-19 and 31-42; storage-alteration-space control (S-bit) specifies, when one, that storage alteration events occur as a result of references to the designated storage area only within designated address spaces. An address space is designated as one for which storage-alteration events occur by means of the storage-alteration-event bit in the address-space-control element that is used to translate references to the address space).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 10, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the one or more selected fields include an access-control field of the storage key.
However, Gainey, Jr. et al. teaches wherein the one or more selected fields include an access-control field of the storage key (see column 16, lines 47-55)
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include 

With respect claim 11, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the one or more selected fields include a fetch-protection field of the storage key.
However, Gainey, Jr. et al. teaches wherein the one or more selected fields include a fetch-protection field of the storage key (see column 16, lines 47-55).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 14, Chinnakkonda Vidyapoornachary et al.  teaches wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory). 
Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the determining whether the storage key alteration event has occurred further comprises determining whether the block of memory is within a designated storage area, wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated and the block of memory is within the designated storage area.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 15, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the one or more selected fields include an access-control field of the storage key.
However, Gainey, Jr. et al. teaches wherein the one or more selected fields include an access-control field of the storage key (see column 16, lines 47-55)
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system 

With respect claim 16, Chinnakkonda Vidyapoornachary et al. and McLellan et al.do not teach wherein the one or more selected fields include a fetch-protection field of the storage key.
However, Gainey, Jr. et al. teaches wherein the one or more selected fields include a fetch-protection field of the storage key (see column 16, lines 47-55).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 19, Chinnakkonda Vidyapoornachary et al.  teaches wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated (see paragraphs 28 and 37; security key is compared to determined is a new updated key exists and an old key is used to unlock access to memory). 
Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the determining whether the storage key alteration event has occurred further comprises determining whether the block of memory is within a designated storage area, wherein the storage key alteration event has occurred based on the checking indicating that the one or more selected fields of the storage key have been updated and the block of memory is within the designated storage area.
However, Gainey, Jr. et al. teaches teach wherein the determining whether the storage key alteration event has occurred further comprises determining whether the block of memory is within 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chinnakkonda Vidyapoornachary et al. and McLellan et al. to include the above mentioned improve the performance of the system (see Gainey, Jr., column 1, lines 32-39).

With respect claim 20, Chinnakkonda Vidyapoornachary et al. and McLellan et al. do not teach wherein the providing notification includes providing notification of the storage key alteration event via an interrupt, based on determining the storage key alteration event has occurred.
However, Gainey, Jr. et al. teaches a program-event-recording (PER) event, wherein PER permits a more privileged or control program to be alerted to a variety of events in a lower-privileged or user program, such as: a successful branching event; a storage-alteration event. Notification of a PER event may be in the form of a PER interruption condition that in turn triggers a PER or program interruption. (see column 2, lines 51-67).
.

Allowable Subject Matter
Claims 3, 5-8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if Double Patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung et al. (US 2018/0039581). Hung et al. teaches non-volatile memory with security key storage.
Varone (US2013/0007365). Varone teaches method for protecting a solid state drive
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139